 

Exhibit 10.8

PURE ACQUISITION CORP.
421 3rd Street, Suite 1000

Fort Worth, Texas 76102
April 12, 2018

 

HighPeak Pure Acquisition LLC
421 W. 3rd Street, Suite 1000

Fort Worth, Texas 76102

 

Re:    Administrative Services Agreement

 

Gentlemen:

 

This letter agreement by and between Pure Acquisition Corp. (the “Company”) and
HighPeak Energy Partners, LP (“HighPeak LP”), an affiliate of our sponsor,
HighPeak Pure Acquisition, LLC, dated as of the date hereof, will confirm our
agreement that, commencing on the date the securities of the Company are first
listed on the NASDAQ Capital Market (the “Listing Date”), pursuant to a
Registration Statement on Form S-1 and prospectus filed with the Securities and
Exchange Commission (the “Registration Statement”) and continuing until the
earlier of the consummation by the Company of an initial business combination or
the Company’s liquidation (in each case as described in the Registration
Statement) (such earlier date hereinafter referred to as the “Termination
Date”):

 

(i) HighPeak LP shall make available to the Company, at 421 W. 3rd Street,
Suite 1000, Fort Worth, Texas 76102 (or any successor location of HighPeak LP),
certain office space, utilities and secretarial and administrative support as
may be reasonably required by the Company. In exchange therefor, the Company
shall pay HighPeak LP the sum of $10,000 per month on the Listing Date and
continuing monthly thereafter until the Termination Date; and

 

(ii) HighPeak LP hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind as a result of, or arising out of, this
letter agreement (each, a “Claim”) in or to, and any and all right to seek
payment of any amounts due to it out of, the trust account established for the
benefit of the public stockholders of the Company and into which substantially
all of the proceeds of the Company’s initial public offering will be deposited
(the “Trust Account”), and hereby irrevocably waives any Claim it may have in
the future, which Claim would reduce, encumber or otherwise adversely affect the
Trust Account or any monies or other assets in the Trust Account, and further
agrees not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

  

This letter agreement constitutes the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles.

 

The parties (i) submit to the jurisdiction of the state courts of New York and
the United States District Court for the Southern District of New York for the
purpose of any suit, action or other proceeding arising out of or based upon
this Agreement, (ii) agree not to commence any suit, action or other proceeding
arising out of or based upon this Agreement except in state courts of New York
or the United States District Court for the Southern District of New

 

--------------------------------------------------------------------------------

 

York, and (iii) hereby waive, and agree not to assert, by way of motion, as a
defense, or otherwise, in any such suit, action or proceeding, any claim that it
is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is improper or that this Agreement or the subject
matter hereof may not be enforced in or by such court.

 

 

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Very truly yours,

 

 

 

PURE ACQUISITION CORP.

 

 

 

By:

/s/ Steven W. Tholen

 

 

Name:

Steven W. Tholen

 

 

Title:

Chief Financial Officer

 

 

 




 

AGREED TO AND ACCEPTED BY:

 

 

 

HIGHPEAK ENERGY PARTNERS, LP

 

 

 

 

By: HIGHPEAK ENERGY PARTNERS GP, LP,

 

 

its general partner

 

By: HIGHPEAK GP, LLC,

its general partner

 

 

 

 

 

By:

/s/ Jack Hightower

 

 

Name: Jack Hightower

 

 

Title: Chief Executive Officer

 

 

 

 

 

  

 

Signature Page to Administrative Services Agreement